Appellant was convicted of the theft of a hog, and his punishment assessed at confinement in the State penitentiary for a term of two years.
In his motion for new trial appellant insists the court erred in the special charge given to the jury after their retirement to consider their verdict, and at the request of the jury for a further charge, which special charge is as follows: "In compliance with your request made in open court, to explain what was meant by corroboration, as used in the main charge on the subject of accomplice. By `corroborate,' as so used, is meant that the corroborating evidence, to be sufficient, must of itself and without the aid of the accomplice testimony, tend in some degree to connect the defendant with the commission of the offense for which he is on trial; but it need not be sufficient of itself to establish his guilt. It must tend directly and immediately to connect the defendant with the commission of the offense, and be as to a material matter." This charge is correct. Jones v. State, 4 Texas Crim. App., 529; Roach v. State, 8 Texas Crim. App., 478; Chambers v. State, 44 S.W. Rep., 495.
Appellant also insists the court erred in refusing his special charge, as follows: "If you should believe that at the time defendant shot and killed the hog in question, he had a legal and lawful right to kill said hog, or honestly then and there had an honest belief in his mind that he had such legal and lawful right, and did not intend to steal said hog; or if you have a reasonable doubt whether he intended to steal said hog or not, then in that case you should acquit defendant." So far as applicable this charge was covered by the main charge of the court. *Page 435 
Appellant insists in his motion for new trial that his rights were greatly prejudiced before the jury by the fact that one of the State's witnesses was called before the court, in the presence and hearing of the jury who tried defendant, and fined by the court in such manner and at such time, as in view of the fact that said witness finally testified in favor of defendant, yet with a discredit upon him as having disobeyed the process of the court, to the injury of the rights of defendant. In this there was no error. The court has the right to fine witnesses, whether for the defense or the State, for disobedience of process. However, there is no bill presenting this matter, nor is it otherwise verified.
Appellant insists the evidence does not support the verdict of the jury. We hold the evidence is ample, and the corroboration of the accomplice, concede him to be an accomplice, is complete. No error appearing, the judgment is affirmed.
Affirmed.
[Motion for rehearing overruled without a written opinion. — Reporter.]